DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Formal Matters
	Applicant’s amendments and arguments filed on September 29, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-17 and 19-21 are pending. Claims 1-14, 16-17, and 19-21 are under consideration in the instant office action.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 18 is canceled. Claims 20-21 are newly added. Applicant’s claim amendments and arguments necessitated a new ground of rejections such as under 35 USC 103.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: The claims are examined with respect to the elected species only wherein glyoxylic acid for composition A; aminomethylpropanol for composition B; cationic dye, ethylenediamine tetraacetic acid, and malic acid for composition D.
Claims 1-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (WO2014067702, previously cited), Cabourg et al. (US 2014/0196741, newly cited), and Dahms (EP 2644186, newly cited).
Applicants’ claims
Applicants claims process for semi-permanent straightening and dyeing hair.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Rose et al. teach a method for semipermanent straightening and dyeing of the hair in two steps. The method uses a first composition (straightening composition) comprising at least one carboxylic acid of the Formula (I), and a second composition (dye composition) comprising at least one hair dye, optionally at least one alkalizing agent and optionally at least one oxidizing agent. The hair is treated with the said compositions successively, so that the dyeing treatment is performed directly after the straightening treatment (see abstract). Process for straightening and dyeing the hair,
characterized in that it comprises the following steps in this order:
(a) application of a first composition (Straightening
Composition) having a pH of 4 or lower and comprising at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or a salt thereof onto the hair:
R-CO-COOH Formula (I) wherein R is selected from hydrogen, COOH, CN,
optionally substituted Ci-Ci0 alkyl, optionally
substituted C2-Ci0 alkenyl , optionally substituted C2-Ci0 alkynyl, optionally substituted C3-Ci0 cycloalkyl, optionally substituted C6-Ci0 aryl or a 5-10-membered, optionally substituted heteroaryl group, wherein the optional substituents of the alkyl group are selected from halogen, hydroxyl, amino and Ci-C4 alkoxy, and the optional substituents of the other groups are selected from halogen, hydroxyl, amino, Ci~C4 alkyl and Cx-C4 alkoxy,
(b) leaving the composition on the hair for 1 to 120
minutes ,
(c) drying the hair
(d) optionally rinsing off the hair with water and drying the hair,
(e) treating the hair with an iron having a surface
temperature of 130 to 250°C, preferably 180 + 50°C,
(f) optionally rinsing and/or shampooing and drying the
hair, (g) application of a second composition (dye composition) comprising at least one hair dye, optionally at least one alkalizing agent and optionally at least one oxidizing agent onto the hair,
(h) leaving the composition on the hair for 5 to 45 minutes, rinsing off the composition and optionally shampooing and drying the hair, wherein steps (g) to (h) are carried out directly after steps (a) to (f)  (see claim 1). The process according to claim 1, characterized in that the dye composition comprises one or more direct dyes, preferably selected from anionic, cationic, and nitro dyes (see claim 2). The process according to claim 1 or 2 , characterized in that the dye composition comprises oxidative dye precursors and couplers (see claim 3). The process according to any of the claims 1 to 3 , characterized in that the dye composition comprises an alkalizing agent (see claim 4). The process according to any of the claims 1 to 4 , characterized in that the dye composition comprises an oxidizing agent (see claim 5). The process according to claim 5, characterized in that the oxidizing agent is hydrogen peroxide (see claim 6). The process according to any of the claims 1 to 6 , characterized in that the carboxylic acid of Formula (I) is glyoxylic acid and/or a hydrate thereof and/or a salt thereof  (see claim 7). The process according to any of the claims 1 to 7, characterized in that the straightening composition comprises the at least one carboxylic acid of Formula (I) and/or a hydrate thereof and/or a salt thereof at a concentration in the range of 0.1 to 40% by weight, calculated on the basis of the total weight of the straightening composition (see claim 8). In the present invention, glyoxylic acid is the most preferred carboxylic acid of Formula (I). The concentration of the at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or salts thereof is in the range of 0.1 to 40%, preferably 0.5 to 30%, more preferably 1 to 25% and even more preferably 2.5 to 20% by weight, based on the total weight of the straightening composition. The pH of the straightening composition is below or equal to 4.0, preferably in the range of 0.5 to 3, more preferably 1 to 2.5, as measured directly and at ambient temperature (25 °C). The pH of the compositions may be adjusted using known alkaline solutions, preferably with sodium hydroxide solution. As discussed above, conventional permanent hair shaping/straightening techniques are based on the reorganization of the disulfide bridges and involve a cleavage of the disulfide bonds either by using a sulfur-based reducing agent or an alkali agent, followed by the shaping of the hair and the formation of new bonds (i.e., disulfide bonds formed by the action of an oxidizing agent or thioether bonds, respectively) (page 10, lines 16-31). The dye composition used in the present invention contains at least one hair dye, optionally at least one alkalizing agent and optionally at least one oxidizing agent. The at least one hair dye generally is at least one direct dye, at least one oxidation dye or a combination thereof. This means that the dye composition may be a direct dye composition or an oxidation dye composition. For instance, the oxidation dye compositions as described in EP 2 407 149 or the compositions as described in EP 2 329 809, which comprise a combination of an oxidation dye and a direct dye may be used. The dye composition may suitably comprise further ingredients such as surfactants and/or conditioning component as defined below, and may suitably be in the form of a solution, emulsion, cream, paste and mousse. The dye composition may comprise a direct dye. In the present invention, there are no particular limitations as to the type of direct dye, and any direct dye suitable for hair colouring may be used. Examples of the direct dye include an anionic dye, a nitro dye, a disperse dye, and a cationic dye and mixtures thereof. Non- limiting examples of the cationic dyes are Basic Blue 6, Basic Blue 7, Basic Blue 9, etc. (page 12, lines 5-28). The total amount of direct dye in the composition is within the range of 0.001 to 10 %, preferably 0.01 to 7.5 %, more preferably 0.05 to 5% by weight, based on the total weight of the dye composition (see page 14, lines 9-12). In case the dye composition comprises an oxidation dye, it is typically of a two-component type, wherein the first component comprises the oxidation dye intermediates (precursor and coupler) and an alkalizing agent, while the second component comprises an oxidizing agent such as hydrogen peroxide. The two components are typically stored separately and combined before application onto the hair. The concentration of the dye precursors and couplers each is in the range of 0.001 to 10%, preferably 0.01 to 7.5%, more preferably 0.1 to 5% by weight based on the total weight of the dye composition. The oxidation dye composition further comprises an alkalizing agent. 
In the oxidation dye composition, the component comprising the oxidizing agent is stored separately and mixed with the dye component prior to application onto hair. Suitable non- limiting examples of the oxidizing agent include hydrogen peroxide, urea peroxide, melamin peroxide and sodium bromate . Among these oxidizing agents, hydrogen peroxide is preferable . The concentration of the at least one oxidizing agent, preferably hydrogen peroxide, is in the range of 1 to 20%, preferably 1 to 15%, more preferably 1 to 12% and even more preferably 2 to 9% by weight, based on the total weight of the dye composition. When stored separately, the pH of the component comprising the oxidizing agent is preferably 2 to 6, more preferably 2.5 to. The pH may be adjusted by means of suitable buffering agents. After mixing the dye component with the oxidizing component, the pH of the dye composition is typically in the range of 6 to 11, preferably 6.5 to 10.5 and more preferably 6.8 to 10, measured at ambient temperature (25°C) (see pages 16-17).
Suitable non- limiting examples of the alkalizing agent include ammonia and a salt thereof; alkanolamine such as monoethanolamine , isopropanolamine, 2 -amino-2 -methyl
propanol, and 2 -aminobutanol , and a salt thereof; alkanediamine such as 1, 3 -propanediamine and a salt thereof; and carbonate such as guanidine carbonate, sodium carbonate, potassium carbonate, sodium bicarbonate, and potassium bicarbonate and their mixtures. The concentration of the alkalizing agent is in the range of 0.1 to 15% preferably 0.5 to 10%, more preferably 1 to 7.5% by weight, based on the total weight of the dye composition (see page 16, lines 1-25). Besides, the dye composition may comprise further ingredients conventionally used in the field of cosmetics, such as preservatives, chelating agents, stabilizers, oxidation inhibitors, plant extracts, ultraviolet absorbers, vitamins, dyes, and fragrances. The dye composition and the straightening composition may comprise a surfactant. As the surfactant, any of a cationic surfactant, a nonionic surfactant, an amphoteric surfactant and an anionic surfactant can be used. It is also possible to use two or more types of surfactants in combination (page 17, lines 24-27). The surfactant can be used singly or in combination of two or more kinds. When adding a surfactant to the dye composition and/or the straightening composition, the content thereof usually is 0.05 to 10% wt.%, more preferably 0.1 to 5 wt.%, based on the total weight of the dye composition and the straightening composition, respectively (page 20). The dye composition and the straightening composition may optionally comprise a conditioning component suitable for application to the hair. The conditioning component is an oil or polymer which adheres to the hair and improves the feel and the manageability. When using the conditioning component, the total amount thereof is preferably 0.01 to 30 wt.%, more preferably 0.05 to 20 wt.%, and even more preferably 0.1% to 10 wt.%, based on the total weight of the dye composition and the straightening composition, respectively. Examples of the conditioning component generally include silicones, higher alcohols, and organic conditioning oils (for example, hydrocarbon oil, polyolefin and fatty acid ester). The composition may comprise a single type of conditioning component, or two or more in combination (see page 20). The process of the present invention involves two stages, namely the straightening (steps (a) to (f)) and the colouring (steps (g) to (h)) of the hair. The straightening stage achieves a semi-permanent straightening of the hair, utilizing the acid of formula (I) such as glyoxylic acid as the active agent. The straightening effect is not achieved by cleaving the disulfide bonds by reduction or the action of strong alkali. Accordingly, the usage of a reducing composition or an alkaline relaxer (lanthionization agent) is not required. In step (a), the straightening composition is applied to the hair. The application ratio of hair to composition by weight is preferably 0.5:2 to 2:0.5, more preferably 0.5:1 to 1:0.5, even more preferably about 1:1. Subsequent to the application, the hair straightening composition is left on the hair for 1 to 120 minutes, preferably 5 to 90 minutes, more preferably 10 to 60 minutes, and in particular 15 to 45 minutes at a temperature range of 20 to 45 °C and preferably at ambient temperature (step (b) ). The time composition left on the hair depends on the type of the hair, whether the hair is damaged, or resistant. After the processing, the hair is dried in order to avoid an excessive steam generation in the subsequent step of treating the hair with the iron (step (c)). Typically, a hair dryer is used for this purpose. It is preferable to dry the hair under continuous combing in order to prevent entanglement of the hair. Optionally, the hair may be rinsed off with water and dried once again (step (d) ). Subsequent to the drying, the hair is treated with an iron (step (e)) . A usual straightening iron may be used for this purpose. In order to prevent damage to the hair, the surface temperature of the iron is 250 °C or lower, preferably 230°C or lower, more preferably 200°C or lower. For achieving a good straightening effect, the temperature of the iron is 130°C or higher, preferably 150 °C or higher, more preferably 170° or higher. The iron may preferably have a surface temperature of 180±50°C, more preferably 170 to 200°C. Optionally, the hair may be rinsed and/or shampooed and dried before applying the dye composition (step (f )). The colouring steps (g) to (h) are performed directly after the straightening steps (a) to (f). Then, the second composition (dye composition) is applied to the hair (step (g)) and left on the hair for 5 to 45 minutes, preferably 5 to 30 minutes and is rinsed off with water (step (h)). Optionally, the hair may be shampooed and dried. The application ratio of hair to dye composition by weight is preferably 0.5:2 to 2:0.5, more preferably 0.5:1 to 1:0.5, even more preferably about 1:1 (see page 26-28).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Rose et al. do not specifically teach the inclusion of malic acid. This deficiency is cured by the teachings of Cabourg et al.
Cabourg et al. teach a process for treating straightened keratin fibres, in which a composition comprising at least one carboxylic acid in its acid or salified form, the pH being greater than 8, is applied to the straightened keratin fibres (see abstract). Two techniques are generally used to obtain permanent reshaping of the hair. They are based on breaking the --S--S-- disulphide bonds present in keratin (cystine) (paragraph 2). The first technique for permanently reshaping the hair consists, in a first stage, in opening the disulphide bonds using a composition containing a reducing agent (reduction step), and then, after having preferably rinsed the hair, in reconstituting said disulphide bonds, in a second stage, by applying to the hair, which has been placed under tension beforehand with rollers or the like or shaped or straightened by other means, an oxidizing composition, also known as fixative (oxidation step) so as to give the head of hair the desired shape (paragraph 3). This technique makes it possible, without distinction, either to wave the hair or to shape, straighten, relax or smooth it (paragraph 4). The second technique for obtaining permanent reshaping of the hair consists in performing an operation known as lanthionization, using a composition containing a base belonging to the hydroxide family. It results in the disulphide bonds (--CH.sub.2--S--S--CH.sub.2--) being replaced with lanthionine bonds (--CH.sub.2--S--CH.sub.2--) (paragraph 5). The compositions generally used for carrying out the lanthionization contain, as base, a hydroxide such as sodium hydroxide, guanidinium hydroxide and lithium hydroxide (paragraph 6). Post-treatment acid treatments are known to allow neutralization of the hair and the scalp after alkaline hair-straightening treatment (paragraph 10). A hair-straightening process which comprises a step of acid rinsing of the straightened hair with a composition comprising between 0.1 and 5% by weight of an acid selected from citric acid, maleic acid, boric acid, lactic acid and phosphoric acid, between 0.1 and 5% by weight of a thickener chosen from hydroxyalkylcelluloses, between 0.1 and 10% of a wetting agent chosen from non-ionic surfactants, between 0.001 and 1% of a pH indicator and between 0.1 and 8% of laureth 23 as emulsifier, is also known from document WO09300882. The acid rinsing composition can also be applied between two applications of hair-straightening agents in order to temporarily smooth out new growth (paragraph 12). The subject of the invention is therefore a process for treating straightened keratin fibres, in which a composition comprising at least one carboxylic acid in its acid or salified form, the pH being greater than 8, is applied to the straightened keratin fibres (paragraph 14). The term "straightened keratin fibres" is intended to mean keratin fibres that have undergone a straightening, relaxing or smoothing treatment using either a reducing agent or a hydroxide. When the straightened treatment uses a reducing agent, the term "straightened keratin fibres" is intended to mean keratin fibers having undergone the whole straightened treatment, namely the reduction's step and the oxidation's step by means of an oxidizing composition (fixative). Preferably, the straightened keratin fibres of the invention are fibres that have undergone a straightening treatment with a hydroxide (paragraph 15). The treatment process according to the invention makes it possible to reduce the overall volume of straightened hair, to reduce the hair mass effect, and to increase the persistence of the hair-straightening, and also makes it possible to obtain a feel without rough patches (paragraph 16). The composition used in the context of the process for treating straightened hair according to the invention comprises at least one carboxylic acid (paragraph 18). As carboxylic acids that can be used in the compositions according to the invention, mention may more particularly be made of citric acid, maleic acid, succinic acid, aspartic acid, glutamic acid, lactic acid, malic acid and tartaric acid (paragraph 21). The carboxylic acid(s) or carboxylic acid salt(s) are present in the composition in an amount from 1% to 50%, preferably from 1 to 10%, more preferably from 2 to 5%, the acid salt concentration being expressed in acid equivalent (paragraph 0027). The composition according to the invention may also contain one or more adjuvants chosen from polymers, including the thickening polymers mentioned above, ceramides and pseudoceramides, vitamins and pro-vitamins, including panthenol, silicone or non-silicone, water-soluble and liposoluble sunscreens, pearlescent agents and opacifiers, sequestering agents, conditioning agents, such as in particular cationic polymers, solubilizing agents, antioxidants, penetrating agents, fragrances, peptizers, preservatives, direct and oxidation dyes, organic or mineral pigments, agents for long-lasting shaping of the hair (thiol organic reducing agents, non-thiol organic reducing agents, alkaline agents, etc), and any other additive conventionally used in the cosmetics field (paragraph 97).

Rose et al. does not specifically teach ethylenediamine tetraacetic acid (EDTA). This deficiency is cured by the teachings of Dahms.
Dahms teach the invention concerns a hair conditioning composition for permanent and semi-permanent hair color applications characterized in that the hair conditioning composition comprises a solvent; a water-soluble, oligopeptide from a natural proteinous raw-material source containing Sulfur; alkaline or alkaline earth metal ions; a multidentate ligand or chelating agent and optionally a redox-active inorganic or organic component (abstract). One further component in the hair care compostion is a multidentate ligand or chelating agent. Among the chelating agents that can be used in the composition of the disclosure, exemplary mention may be made of: tricarboxylic or tetracarboxylic acids or salts thereof for example, methyl glycine diacetic acid, N- lauroyl ethylenediamine- N, N’, N’- triacetic acid, iminodisuccinic acid, N, N- dicarboxymethyl- L- glutamic acid, ethylenediamine- N, N’- dissucinic acid, ethylenediaminetetraacetic acid (EDTA), citric acid; phosphonic derivatives such as hexamethylened iaminetetra (methylenephosphon ic) acid, ethylenediaminetetra (methylenephosphonic) acid, 1- hydroxyethylidene- 1, 1- diphosphonic acid, aminotri (methylenephosphonic) acid, diethylenetriaminepenta (methylenephosphonic) acid, and salts thereof and for example, the sodium salts thereof such as the pentasodium salt of ethylenediaminetetra (methylenephosphonic) acid; dendrimers having a chelating activity; proteins such as spermine, spermidine, transferrin, ferritin; monocarboxylic or dicarboxylic acids or salts thereof such as phytic acid, malic acid, nitriloacetic acid, fumaric acid, tartaric acid, succinic acid, oxalic acid, mucic acid; desferrioxamine mesylate; and mixtures of these multidentate ligands or chelating agents
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Rose et al. by incorporating malic acid because Cabourg et al. teach a process for treating straightened keratin fibres, in which a composition comprising at least one carboxylic acid in its acid or salified form, the pH being greater than 8, is applied to the straightened keratin fibres (see abstract). Two techniques are generally used to obtain permanent reshaping of the hair. They are based on breaking the --S--S-- disulphide bonds present in keratin (cystine) (paragraph 2). The first technique for permanently reshaping the hair consists, in a first stage, in opening the disulphide bonds using a composition containing a reducing agent (reduction step), and then, after having preferably rinsed the hair, in reconstituting said disulphide bonds, in a second stage, by applying to the hair, which has been placed under tension beforehand with rollers or the like or shaped or straightened by other means, an oxidizing composition, also known as fixative (oxidation step) so as to give the head of hair the desired shape (paragraph 3). This technique makes it possible, without distinction, either to wave the hair or to shape, straighten, relax or smooth it (paragraph 4). The second technique for obtaining permanent reshaping of the hair consists in performing an operation known as lanthionization, using a composition containing a base belonging to the hydroxide family. It results in the disulphide bonds (--CH.sub.2--S--S--CH.sub.2--) being replaced with lanthionine bonds (--CH.sub.2--S--CH.sub.2--) (paragraph 5). The compositions generally used for carrying out the lanthionization contain, as base, a hydroxide such as sodium hydroxide, guanidinium hydroxide and lithium hydroxide (paragraph 6). One of ordinary skilled in the art would have been motivated to add malic acid because Cabourg et al. teach that Post-treatment acid treatments are known to allow neutralization of the hair and the scalp after alkaline hair-straightening treatment (paragraph 10). A hair-straightening process which comprises a step of acid rinsing of the straightened hair with a composition comprising between 0.1 and 5% by weight of an acid selected from citric acid, maleic acid, boric acid, lactic acid and phosphoric acid, between 0.1 and 5% by weight of a thickener chosen from hydroxyalkylcelluloses, between 0.1 and 10% of a wetting agent chosen from non-ionic surfactants, between 0.001 and 1% of a pH indicator and between 0.1 and 8% of laureth 23 as emulsifier, is also known from document WO09300882. The acid rinsing composition can also be applied between two applications of hair-straightening agents in order to temporarily smooth out new growth (paragraph 12). The subject of the invention is therefore a process for treating straightened keratin fibres, in which a composition comprising at least one carboxylic acid in its acid or salified form, the pH being greater than 8, is applied to the straightened keratin fibres (paragraph 14). The term "straightened keratin fibres" is intended to mean keratin fibres that have undergone a straightening, relaxing or smoothing treatment using either a reducing agent or a hydroxide. When the straightened treatment uses a reducing agent, the term "straightened keratin fibres" is intended to mean keratin fibers having undergone the whole straightened treatment, namely the reduction's step and the oxidation's step by means of an oxidizing composition (fixative). Preferably, the straightened keratin fibres of the invention are fibres that have undergone a straightening treatment with a hydroxide (paragraph 15). The treatment process according to the invention makes it possible to reduce the overall volume of straightened hair, to reduce the hair mass effect, and to increase the persistence of the hair-straightening, and also makes it possible to obtain a feel without rough patches (paragraph 16). The composition used in the context of the process for treating straightened hair according to the invention comprises at least one carboxylic acid (paragraph 18). As carboxylic acids that can be used in the compositions according to the invention, mention may more particularly be made of citric acid, maleic acid, succinic acid, aspartic acid, glutamic acid, lactic acid, malic acid and tartaric acid (paragraph 21). The carboxylic acid(s) or carboxylic acid salt(s) are present in the composition in an amount from 1% to 50%, preferably from 1 to 10%, more preferably from 2 to 5%, the acid salt concentration being expressed in acid equivalent (paragraph 0027). The composition according to the invention may also contain one or more adjuvants chosen from polymers, including the thickening polymers mentioned above, ceramides and pseudoceramides, vitamins and pro-vitamins, including panthenol, silicone or non-silicone, water-soluble and liposoluble sunscreens, pearlescent agents and opacifiers, sequestering agents, conditioning agents, such as in particular cationic polymers, solubilizing agents, antioxidants, penetrating agents, fragrances, peptizers, preservatives, direct and oxidation dyes, organic or mineral pigments, agents for long-lasting shaping of the hair (thiol organic reducing agents, non-thiol organic reducing agents, alkaline agents, etc), and any other additive conventionally used in the cosmetics field (paragraph 97). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Rose et al. and Cabourg et al. because both reference teach hair compositions comprising dyes. In the case where the claimed range of amounts of ingredients and pH of compositions "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Rose et al. by incorporating chelating agents such as EDTA because Dahms teach the invention concerns a hair conditioning composition for permanent and semi-permanent hair color applications characterized in that the hair conditioning composition comprises a solvent; a water-soluble, oligopeptide from a natural proteinous raw-material source containing Sulfur; alkaline or alkaline earth metal ions; a multidentate ligand or chelating agent and optionally a redox-active inorganic or organic component (abstract). One further component in the hair care composition is a multidentate ligand or chelating agent. Among the chelating agents that can be used in the composition of the disclosure, exemplary mention may be made of: tricarboxylic or tetracarboxylic acids or salts thereof for example, methyl glycine diacetic acid, N- lauroyl ethylenediamine- N, N’, N’- triacetic acid, iminodisuccinic acid, N, N- dicarboxymethyl- L- glutamic acid, ethylenediamine- N, N’- dissucinic acid, ethylenediaminetetraacetic acid (EDTA), citric acid; phosphonic derivatives such as hexamethylened iaminetetra (methylenephosphon ic) acid, ethylenediaminetetra (methylenephosphonic) acid, 1- hydroxyethylidene- 1, 1- diphosphonic acid, aminotri (methylenephosphonic) acid, diethylenetriaminepenta (methylenephosphonic) acid, and salts thereof and for example, the sodium salts thereof such as the pentasodium salt of ethylenediaminetetra (methylenephosphonic) acid; dendrimers having a chelating activity; proteins such as spermine, spermidine, transferrin, ferritin; monocarboxylic or dicarboxylic acids or salts thereof such as phytic acid, malic acid, nitriloacetic acid, fumaric acid, tartaric acid, succinic acid, oxalic acid, mucic acid; desferrioxamine mesylate; and mixtures of these multidentate ligands or chelating agents. One of ordinary skill in the art would have been motivated to utilize EDTA as a chelating agent because as it is conventionally known the chelating agents help for preventing and removing build up in the hair metal and metal ion compounds by forming multiple bonds with metal ions and metallic compounds as demonstrated by Dahms. In the case where the claimed range of amounts of ingredients and pH of compositions "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Rose et al. and Dahms because both reference teach hair compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619